DETAILED ACTION

Claim Status
	Applicant’s amendment filed May 9, 2022 has been entered. Claims 1, 8, 47-50, and 66-79 are pending. Claims 2-7, 9-46, and 51-65 are cancelled. Claims 66-79 are withdrawn. Claims 1, 8, and 47-50 are currently under examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 8, and 47-50 in the reply filed on May 9, 2022 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to because the figures are not properly labeled.  
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” 
In the instant case, the view numbers for each of the figures are preceded by the word "Figure" instead of the abbreviation "FIG.".
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. Figure 59 does not have sequence identifiers in accordance with 37 CFR 1.821(d) in the figure nor the specification. 
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Specific deficiency - The incorporation by reference paragraph required by 37 CFR 1.834(c)(1), 1.835(a)(2), or 1.835(b)(2) is missing, defective or incomplete. The incorporation by reference paragraph must list the size of the ASCII text file in bytes.

Required response - Applicant must: 

•	Provide a substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3), and 1.125 inserting the required incorporation by reference paragraph, consisting of: 
•	A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
•	A copy of the amended specification without markings (clean version); and 
•	A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 47-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites a method that comprises both “generating double stranded cuts with staggered ends at two locations” and “generating double stranded cuts with staggered ends at four locations”. It is unclear if the multiple locations are distinct (i.e. the claim requires double stranded cuts at six total locations) or if the locations are encompassed within one another (i.e. the claim requires double stranded cuts at four total locations).
Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Voronina (PG Pub No: US 2017/0332610 A1, published Nov. 23, 2017, filed May 19, 2017).

	Voronina is directed towards a method utilizing a CRISPR/Cas system for breaking immunological tolerance using multiple guide RNAs. Voronina teaches a method of genome editing wherein double stranded cuts are created via two pairs of nickases, resulting in two double-strand breaks with staggered ends ([0276]). Voronina further teaches that an exogenous repair template (i.e. a linear double stranded donor DNA) may be designed for insertion with single stranded complementary regions (i.e. possessing the ability to hybridize) to the overhangs created by the nickases ([0276]). Accordingly, Voronina anticipates claim 1. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voronina (PG Pub No: US 2017/0332610 A1, published Nov. 23, 2017, filed May 19, 2017), as applied to claim 1 above, and in further view of  Kotha (PG Pub No: US 2016/0230189 A1).

The teachings of Voronina are discussed above. 
Voronina further teaches that the CRISPR/Cas system used in combination with an exogenous repair template is preferably located near Cas nuclease cleavage sites (i.e. double-stranded break sites) ([0281]). 
However, Voronina lacks the method wherein the delivery vehicle comprises a core consisting of an anionic polymer composition, a cationic polymer composition, and a cationic polypeptide composition. 
Kotha is directed towards a nanoparticle for transfecting cells and describes a core polyplex that includes an anionic polymer, a cationic polymer, a cationic polypeptide, and a polynucleotide (Page 1, [0007]). Kotha discloses that a polynucleotide encoding a nuclease may be incorporated into the polyplex core (Page 6, [0056]). Kotha further states that a nanoparticle may be designed to allow transfection with TALENs engineered to create double-stranded breaks in the genome (Page 6, [0059]).  
Therefore, it would have been obvious to a person of ordinary skill in the art to combine the method of genome editing as made obvious by Voronina as described above with the delivery method disclosed by Kotha. A person of ordinary skill in the art would have been motivated to do so in order to deliver a method of editing a genome to a target destination. A person of ordinary skill in the art would have a reasonable expectation of success because Kotha states that the delivery vehicle can incorporate both a polynucleotide encoding a nuclease and a polynucleotide (i.e. a donor DNA molecule). 

Claim(s) 47-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voronina (PG Pub No: US 2017/0332610 A1, published Nov. 23, 2017, filed May 19, 2017) as applied to claim 1 above, and further in view of Gregory (PG Pub No: WO 2014/153470 A2).

Regarding claim 47, for the purposes of examination the first half of claim 47 (lines 1-11) is noted to recite “(a) generating…”, “(b) introducing…”, and “wherein one end of the donor DNA…”. These method steps are interpreted to be indistinguishable from the method step of claim 1. Therefore, the embodiment in which the method of editing a genome consists of generating double stranded cuts with staggered ends and introducing donor DNA that hybridizes with the staggered ends is discussed above as applied to claim 1.
It is noted that claim 47 further recites generating and introducing steps in lines 12-20 that are distinguishable from claim 1. For the purposes of examination, the “staggered ends at four locations” will be interpreted as encompassing the previously mentioned two locations (i.e. there is a total of four locations in the genome that have generated staggered ends). 

Voronina lacks the method wherein the double stranded cuts happen at four locations and two linear DNAs are introduced and hybridized with the staggered ends. 
Gregory is directed to targeted disruption of T Cell receptor (TCR) genes. Gregory teaches that the TCR is an essential part of the selective activation of T cells ([0004]). Gregory further teaches that introducing desired TCR transgenes into known chromosomal loci and/or selectively knocking out endogenous TCR genes are important functions encompassed by their disclosed invention ([0013]). Gregory teaches that a CRISPR/Cas system can target and cleave (i.e. generate double stranded cuts with staggered ends ([0072])) both the TCR alpha and beta subunits (i.e. at four locations) and insert a donor sequence into each of the nucleotide sequences (i.e. introduce two donor DNAs) ([0018]). Gregory also teaches that a reported gene, GFP or LNGFR, can be inserted into the TRAC (T cell receptor alpha constant region) and TRBC (T cell receptor beta constant region) sequences ([0250], and see schematic depiction in Figure 25A). Gregory further states that the reporter genes were ultimately used to determine if the edited cell populations were disrupted at both the TCR alpha and beta genes ([0250]). 
Therefore, it would have been obvious to a person of ordinary skill in the art to generate a method of genome editing wherein double stranded cuts are generated at four locations and two donor DNAs are inserted and hybridized in the target’s genome. A person of ordinary skill in the art would have been motivated to do so in order to introduce desired transgenes into known TCR chromosomal loci. A person of ordinary skill in the art would have a reasonable expectation of success because both Voronina and Gregory are directed to CRISPR/Cas genome editing systems, so simply directing the method of Voronina in view of Zhang to the target sites described by Gregory will result in a predictable outcome of success. 

Regarding claim 48, the embodiment in which the method of editing a genome comprises insertion of one donor DNA at a nucleotide sequence that encodes a T cell receptor Alpha subunit and insertion of the other donor DNA occurs at a nucleotide sequence that encodes a T cell receptor Beta subunit is discussed above as applied to claim 47. 

Regarding claim 49, the embodiment in which the method of editing a genome comprises insertion of one donor DNA at a nucleotide sequence that encodes a T cell receptor Alpha constant subunit and insertion of the other donor DNA occurs at a nucleotide sequence that encodes a T cell receptor Beta constant subunit is discussed above as applied to claim 47.

Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voronina (PG Pub No: US 2017/0332610 A1, published Nov. 23, 2017, filed date May 19, 2017) in view of Gregory (PG Pu No: WO 2014/153470 A2) as applied to claim 47-49 above, and further in view of Galetto (PG Pub No: WO 2014/184744 A1).

Voronina in view of Gregory render obvious claim 47 as described above. However, the references lack the method wherein insertion of one donor DNA occurs at a nucleotide sequence that encodes a T cell receptor Alpha subunit promoter and insertion of the other donor DNA occurs at a nucleotide sequence that encodes a T cell receptor Beta subunit promoter. 
Galetto is directed to a method for engineering highly active T cells via a CRISPR/Cas system. Galetto teaches that following cleavage (i.e. generation of double stranded cuts with staggered ends (Page 63, lines 21-23)) of target sites (i.e. a TCR alpha and beta gene), an exogenous nucleic acid (i.e. a donor DNA) can be integrated by homologous recombination (Page 34, lines 4-10). Galetto further teaches that teaches that exogenous nucleic acids can be used to modify a targeted existing gene in order to up- or down-regulate the expression of the targeted gene via a promoter swap (i.e. insertion at a subunit promoter) (Page 28, lines 4-7). 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the method of genome editing made obvious by Voronina in view of Gregory by directing the insertion of donor DNA to the subunit promoter regions of the TCR alpha and beta genes. A person of ordinary skill in the art would have been motivated to do so in order to fine tune the regulation of the TCR alpha or beta gene via insertion of a promoter of choice. A person of ordinary skill would have a reasonable expectation of success because both the method of genome editing made obvious by Voronina in view of Gregory and the method of Galetto are directed towards CRISPR/Cas systems for editing a genome, therefore simply directing the method of genome editing made obvious by Voronina in view of Gregory to a target promoter as described by Galetto would yield a predictable outcome of success. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE T REGA whose telephone number is (571)272-2073. The examiner can normally be reached M-R 8:30-4:30, every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE THOMAS REGA/            Examiner, Art Unit 1636                                                                                                                                                                                            
/NEIL P HAMMELL/            Primary Examiner, Art Unit 1636